DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1 and 14, respectively, in combination as recited therein.  
More specifically, in regard to claim 1, prior art fails to teach nor suggest first laterally isolated contact structures each including a respective first contact via structure and a respective first dielectric spacer, wherein the respective first contact via structure contacts a top surface of a respective upper electrically conductive layer of the electrically conductive layers in the respective step, and the respective first dielectric spacer extends through the retro-stepped dielectric material portion and does not contact any of the electrically conductive layers other than the respective upper electrically conductive layer in the respective step; and second laterally isolated contact structures including a respective second contact via structure and a respective second dielectric spacer, wherein the respective second contact via structure contacts a top surface of a respective lower electrically conductive layer of the electrically conductive layers in the respective step, and the respective second dielectric spacer extends through the retro-stepped dielectric material portion and through the respective upper electrically conductive layer, and contacts the respective lower electrically conductive layer, in combination with the remaining limitations of claim 1.

In regards to claim 14, prior art fails to teach nor suggest forming a first via cavity and a second via cavity that vertically extend through the retro-stepped dielectric material portion down to a top surface of an upper electrically conductive layer of the electrically conductive layers in a first step of the plurality of steps by -67-Atty. Dkt. No. 3590-987 performing a first anisotropic etch process; vertically extending the second via cavity through the upper electrically conductive layer and one of the insulating layers down to a top surface of a lower electrically conductive layer of the electrically conductive layers in the first step by performing a second anisotropic etch process without vertically extending the first via cavity; in combination with the limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        




3/26/22